EXHIBIT 10.1
 
EXECUTION


 


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into and effective as of
the 17th day of March, 2014 (the “Effective Date”), by and between Cosi, Inc., a
Delaware corporation (the “Company”), and Robert J. Dourney, an individual (the
“Executive”).
 
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the employment relationship of the
Executive with the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
 
1.           Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive and the Executive agrees
to be employed by the Company for the Employment Period set forth in Section 2
and in the positions and with the duties set forth in Section 3. Terms used
herein with initial capitalization not otherwise defined are defined in
Section 24 below.
 
2.           Term. The initial term of employment under this Agreement shall be
for a four-year period commencing on the Effective Date (the “Initial Term”),
unless otherwise extended by mutual agreement of the parties (the “Extended
Term”). Such Initial Term and all such Extended Terms are collectively referred
to herein as the “Employment Period”.  Notwithstanding the foregoing, either
party may end the term of employment of the Executive prior to the end of the
Initial Term or any Extended Term as provided herein.
 
3.           Position and Duties.


(a)           Offices and Responsibilities.  The Executive shall serve as the
President and Chief Executive Officer of the Company.  In such capacities, the
Executive shall report and be responsible to and shall be subject to oversight
by the Company’s Board of Directors (the “Board”), and shall have general
supervisory responsibility over all aspects of the Company’s business and such
powers and authority as are customarily held by a corporation’s Chief Executive
Officer.


(b)           Board Membership and Composition.  The Executive shall also be
appointed to be a member of the Board, with his continued membership on the
Board to be subject to a vote of the stockholders of the Company; provided that
if Executive’s tenure on the Board expires during the Employment Period, the
Board shall nominate the Executive to be a member of the Board and recommend his
re-election to the stockholders.


(c)           Time Commitment; Hearthstone.  The Executive shall devote the
Executive’s reasonable best efforts and full business time (subject to the
further provisions of this paragraph) to the performance of the Executive’s
duties hereunder and to the advancement and of the business and affairs of the
Company.  The Company acknowledges and agrees that (unless and until Hearthstone
Associates, LLC, or its successor
 
 
1

--------------------------------------------------------------------------------

 
EXECUTION
 
(“Hearthstone”), exercises its election to cause the merger of Hearthstone with
a subsidiary of the Company  under and pursuant to the Election to Effect Merger
Agreement dated as of March 18, 2014 (the “Merger”), executed concurrently
herewith (the “Election to Merge Agreement")), Executive, as owner and manager
of Hearthstone, will provide  oversight to Hearthstone, provided that Executive
agrees that Hearthstone shall employ an executive to be primarily responsible
for the day-to-day oversight and functions of Hearthstone and provided further
that Executive’s performance of such duties to Hearthstone shall not materially
interfere with Executive’s performance of his duties to the Company
hereunder.   For the avoidance of doubt, it is expected that Executive’s
involvement with Hearthstone shall be similar to his involvement in other
operational regions of the Company’s business.  In addition, the Executive shall
be entitled to continue to serve as a member of the boards of Frisch’s and
Boloco (and, if so approved by the Board in its reasonable business judgment, on
the boards of a reasonable number of other companies), to serve on civic,
charitable, educational, religious, public interest or public service boards
(all of which shall be “Civic Boards”, and provided the total number of such
Civic Boards on which Executive may serve shall not exceed three (3) at any
time), and to manage the Executive’s personal and family investments, in each
case, to the extent such activities do not materially interfere with the
performance of the Executive’s duties and responsibilities hereunder.
 
4.           Place of Performance.  During the Employment Period, the
Executive’s primary place of employment shall be a Company office located in the
Boston Area, provided that Executive will be expected to spend a reasonable
amount of time at the Company’s corporate offices in Deerfield, Illinois, and
provided the Executive will conduct reasonable travel on the Company’s business
consistent with the Executive’s position, in each case the expenses of which
will be paid or reimbursed by the Company pursuant to the Company’s policies
regarding business travel.
 
5.           Compensation and Benefits.
 
(a)            Base Salary. The Company shall pay to the Executive a base salary
(the “Base Salary”) of no less than the rate of $300,000 per calendar year,
subject to withholding, and prorated for any partial year. The Base Salary shall
be reviewed for increase by the Company no less frequently than annually and
shall be increased in the discretion of the Company and any such adjusted Base
Salary shall constitute the “Base Salary” for purposes of this Agreement. The
Base Salary shall be paid in substantially equal installments in accordance with
the Company’s regular payroll procedures.
 
(b)            Annual Bonus. The Executive shall receive an annual bonus in an
amount determined reasonably and in good faith by the Company based upon the
Company’s overall performance and the performance of the Executive each fiscal
year, in a cash amount based on a target of 100% of Base Salary. The parties
acknowledge that, in the discretion of the Board, bonuses may be less than or
more than the target amount for performance by the Executive that falls short of
or exceeds, respectively, performance goals established by the Board with his
input.  Any annual bonus payable to the Executive hereunder shall be paid at the
time bonuses are otherwise paid to other executive officers of the Company, but
in any event, by March 15 of the calendar year following the fiscal year with
respect to which such annual bonus is earned.
 
(c)            Vacation; Benefits.  During the Employment Period, the Executive
shall be entitled to four weeks’ vacation annually.  In addition, the Company
shall provide to the Executive employee benefits and perquisites comparable to
those provided to other executives of the Company. Subject to the terms of this
Agreement, all benefits are provided at the Company’s sole discretion. The
Company shall have the right to
 
 
2

--------------------------------------------------------------------------------

 
EXECUTION
 
change insurance carriers and to adopt, amend, terminate or modify employee
benefit plans and arrangements at any time and without the consent of the
Executive.


(d)           Restricted Stock.  Executive shall receive stock of the Company
pursuant to the terms of the Restricted Stock Agreement executed by the parties
concurrently herewith (the “Restricted Stock Agreement”).


6.           Expenses.  The Company shall reimburse the Executive for all
business expenses reasonably and actually incurred in accordance with policies
which may be adopted from time to time by the Company promptly upon periodic
presentation by the Executive of an itemized account, including reasonable
substantiation, of such expenses.  


7.           Confidentiality and Non-Compete Agreement.  Concurrently herewith,
the Executive is executing the Confidentiality and Non-Compete Agreement in the
form of Exhibit A (the “Non-Compete Agreement”).
 
8.           Termination of Employment.
 
(a)           Permitted Terminations.  The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:
 
(i)           Death. The Executive’s employment hereunder shall terminate upon
the Executive’s death;
 
(ii)           By the Company. The Company may terminate the Executive’s
employment:
 
(A)            Disability. If the Executive shall have been substantially unable
to perform the Executive’s material duties hereunder by reason of illness,
physical or mental disability or other similar incapacity, which inability shall
continue for 180 consecutive days or 270 days in any 24-month period (a
“Disability”) (provided, that until such termination, the Executive shall
continue to receive his compensation and benefits hereunder, reduced by any
benefits payable to him under any disability insurance policy or plan applicable
to him); or
 
 (B)           Other. For Cause or without Cause.
 
(iii)           By the Executive. The Executive may terminate his employment for
any reason or for no reason, upon thirty (30) days prior written notice to the
Board.  During such thirty (30) day period, Executive shall continue to be
employed by the Company, owing it a duty of sole and exclusive loyalty (subject
to the provisions and understandings herein regarding Hearthstone), it being
understood and agreed that the Board may direct Executive not to come to the
Company’s executive offices or other facilities during such thirty (30) day
period.
 
(b)            Termination. Any termination of the Executive’s employment by the
Company or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with this Section and Section 11 hereof. Termination of the
Executive’s employment shall take effect on the Date of Termination. The
Executive agrees, in the event of any
 
 
3

--------------------------------------------------------------------------------

 
EXECUTION
 
 
dispute under Section 8(a)(ii)(A) as to whether a Disability exists, and if
requested by the Company, to submit to a physical examination by a licensed
physician selected by mutual consent of the Company and the Executive, the cost
of such examination to be paid by the Company. The written medical opinion of
such physician shall be conclusive and binding upon each of the parties hereto
as to whether a Disability exists and the date when such Disability arose. This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act and any applicable state or local laws.
 
9.           Compensation Upon Termination.
 
(a)           Death.  If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, this Agreement and the
Employment Period shall terminate without further notice or any action required
by the Company or the Executive’s legal representatives.  Upon the Executive’s
death, the Company shall pay or provide to the Executive’s legal representative
or estate, as applicable, (i) the Executive’s unpaid Base Salary through the
Date of Termination, payable in a lump sum within fifteen (15) days following
the Date of Termination, and (ii) the Accrued Benefits to which the Executive is
entitled as of the Date of Termination at the time such payments are due,
whereupon except as set forth herein the Company shall have no further
obligations to Executive under this Agreement.
 
(b)           Disability. If the Company terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), (i) the Company shall pay to the Executive the Executive’s
Base Salary due through the Date of Termination, in a single lump sum within
fifteen (15) days following the Date of Termination if not previously paid, and
(ii) all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination at the time such payments are due, whereupon except as set
forth herein the Company shall have no further obligations to the Executive
under this Agreement.
 
(c)           Termination by the Company for Cause or by Executive’s
Resignation. If, during the Employment Period, the Company terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive resigns his employment under circumstances not constituting Good
Reason, the Company shall pay to the Executive the Executive’s Base Salary due
through the Date of Termination in a single lump sum within fifteen (15) days
following the Date of Termination if not previously paid and all Accrued
Benefits, if any, to which the Executive is entitled as of the Date of
Termination, at the time such payments are due, whereupon except as set forth
herein the Company shall have no further obligations to the Executive under this
Agreement.
 
(d)           Termination by the Company without Cause or by Executive for Good
Reason; Non-Renewal by the Company.  If at any time the Company terminates the
Executive’s employment other than for Cause, Executive’s death or Disability, or
the Executive terminates the Executive’s employment for Good Reason, or if this
Agreement terminates at the end of the Initial Term or the end of any Extended
Term due to non-renewal by the Employer pursuant to Section 2, the Company shall
pay the Executive (i) (A) the Executive’s Base Salary due through the Date of
Termination, in a single lump sum within fifteen (15) days following the Date of
Termination if not previously paid and (B) all Accrued Benefits, if any, to
which the Executive is entitled as of the Date of Termination, in each case at
the time such payments are due; and (ii)  unless any such termination occurs
prior to the exercise of the election to cause the Merger under the Election to
Merge, in which case the payments under this clause (ii) shall be inapplicable
and the parties agree that Section 5(b) of the Non-Compete Agreement shall then
cease to apply to Executive as of the date of such termination,
 
 
4

--------------------------------------------------------------------------------

 
EXECUTION
 
subject to Section 9(e) below and provided no breach exists under the
Non-Compete Agreement, (A) if such termination occurs six months or later after
the beginning of the then current fiscal year, an amount equal to a pro rata
portion (based upon the number of days the Executive was employed during the
fiscal year in which the Date of Termination occurs) of any accrued but unpaid
annual bonus, payable at the time bonuses are otherwise paid to other executive
officers of the Company with respect to such fiscal year, but in any event by
March 15 of the calendar year following the fiscal year of termination; (B) any
unpaid bonus with respect to any completed fiscal year preceding the Date of
Termination, payable by March 15 of the year of termination (or if the Date of
Termination is after March 15, then within 15 days of the Date of Termination);
 (C) continuation of his Base Salary for a period of 12 months, provided that if
such termination occurs prior to the first anniversary of the Effective Date,
then a continuation of his Base Salary through the period ending on the second
anniversary of the Effective Date; and (D) the Executive and his covered
dependents shall be entitled to continued participation on the same terms and
conditions as applicable immediately prior to the Executive’s Date of
Termination for the lesser of (I) 12 months or (II) the balance of the
Employment Period in such medical, dental, hospitalization and life insurance
coverage in which the Executive and his eligible dependents were participating
immediately prior to the Date of Termination and shall thereafter be entitled to
COBRA continuation to the extent authorized under then controlling law.
Notwithstanding anything herein to the contrary, in the event Executive is a
“highly compensated individual” within the meaning of Internal Revenue Code
Section 105(h) and the Company’s health insurance plan in which Executive
participates is subject to Internal Revenue Code Section 105(h) as of the Date
of Termination, he will be responsible for payment of one hundred percent of the
cost of coverage on an after-tax basis during the period referred to in (D)
above.


(e)           Severance Payments. The parties acknowledge and agree that except
for the amounts payable to the Executive under Sections 6, 9(d) and 23 (the
“Severance Payments”) or any applicable benefit plan, such Severance Payments
shall be in lieu of all other claims that the Executive may make by reason of
any such termination of his employment, it being understood and agreed that
Section 10 (Indemnification) shall survive expiration of this Agreement, and
that, as a condition to receiving the Severance Payments, the Executive shall
execute a release of claims in the form of the release attached hereto as
Exhibit B, subject only to proper completion of the blanks in such release.
Within two business days of the Date of Termination, the Company shall deliver
to the Executive the form of release of claims for the Executive to execute. The
Executive will forfeit all rights to the Severance Payment if the Executive
fails to execute and deliver the release within thirty (30) days of delivery of
the release to the Executive.  
 
(f)           Equity.  Notwithstanding anything herein to the contrary, the
parties acknowledge and agree that all equity interests in the Company granted
to Executive by the Company that are or may be held by the Executive and his
spouse are the subjects of separate agreements and shall be governed thereby.


(g)           Section 409A.  To the extent the Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as a result of any provision of this Agreement, such provision shall be
deemed amended to the minimum extent necessary to avoid application of such tax
and preserve to the maximum extent possible the original intent and economic
benefit to the Executive and the Company, and the parties shall promptly execute
any amendment reasonably necessary to implement this Section 9(g).  To the
extent possible, each provision of this Agreement shall be interpreted and
applied in a manner so as not to result in any 409A penalty being applied to the
Executive.
 
 
5

--------------------------------------------------------------------------------

 
EXECUTION
 
(i)           For purposes of Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement including, without limitation,
each severance payment and COBRA continuation reimbursement shall be treated as
a right to receive a series of separate and distinct payments.
 
(ii)           The Executive will be deemed to have a Date of Termination for
purposes of determining the timing of any payments or benefits hereunder that
are classified as deferred compensation only upon a “separation from service”
within the meaning of Code Section 409A.
 
(iii)           Notwithstanding any other provision of this Agreement to the
contrary, if at the time of the Executive’s separation from service, (i) the
Executive is a specified employee (within the meaning of Section 409A and using
the identification methodology selected by the Company from time to time), and
(ii) the Company makes a good faith determination that an amount payable on
account of such separation from service to the Executive constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A in order to avoid taxes or penalties under Section 409A (“the Delay
Period”), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such six-month period (or upon the Executive’s death, if earlier),
together with interest for the period of delay, compounded annually, equal to
the prime rate (as published in the Wall Street Journal) in effect as of the
dates the payments should otherwise have been provided.   To the extent that any
benefits to be provided during the Delay Period is considered deferred
compensation under Code Section 409A provided on account of a “separation from
service,” and such benefits are not otherwise exempt from Code Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.
 
(iv)           (A) Any amount that the Executive is entitled to be reimbursed
under this Agreement will be reimbursed to the Executive as promptly as
practical and in any event not later than the last day of the calendar year
after the calendar year in which the expenses are incurred, (B) any right to
reimbursement or in kind benefits will not be subject to liquidation or exchange
for another benefit, and (C) the amount of the expenses eligible for
reimbursement during any taxable year will not affect the amount of expenses
eligible for reimbursement in any other taxable year.
 
(v)           Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the Date of Termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.
 
10.           Indemnification. During the Employment Period and thereafter, the
Company agrees to indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Company, or the
Executive’s service in any such capacity or similar capacity with an
 
 
6

--------------------------------------------------------------------------------

 
EXECUTION
 
affiliate of the Company or other entity at the request of the Company, both
prior to and after the Effective Date, and to promptly advance to the Executive
or the Executive’s heirs or representatives such expenses upon written request
with appropriate documentation of such expense upon receipt of an undertaking by
the Executive or on the Executive’s behalf to repay such amount if it shall
ultimately be determined that the Executive is not entitled to be indemnified by
the Company, in accordance with the Company’s Indemnification Agreement (as
defined below). During the Employment Period and thereafter, the Company also
shall provide the Executive with coverage under its current directors’ and
officers’ liability policy to the same extent that it provides such coverage to
its directors and other executive officers. If the Executive or Company has any
knowledge of any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, as to which the Executive may request
indemnity under this provision, party having such knowledge will give the other
party prompt written notice thereof, in accordance with the Indemnification
Agreement. The Company shall be entitled to assume the defense of any such
proceeding and the Executive will use all reasonable efforts to cooperate with
such defense, in accordance with the Company’s Indemnification Agreement.  The
foregoing indemnification shall be provided in accordance with, pursuant to and
on the terms more specifically set forth in the Company’s Indemnification
Agreement for its directors and officers (as amended and modified, the
“Indemnification Agreement”) executed by Executive concurrently herewith.  ,In
the event of any conflict between the terms of this paragraph and such
Indemnification Agreement, the Indemnification Agreement  shall control.
 
11.           Notices. All notices, demands, requests, or other communications
which may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:
 
(i)           If to the Company:
Cosi, Inc.
1751 Lake Cook Road, Suite 600
Deerfield, Illinois  60015
Attention:  General Counsel


(ii)           If to the Executive:
Address last shown in the Company’s records
 
Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
 
12.           Severability. The invalidity or unenforceability of any one or
more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.
 
13.           [Reserved]
 
 
7

--------------------------------------------------------------------------------

 
EXECUTION
 
14.           Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 6, 7, 9, 10, 11, 12, 15, 16, 17, 19, 20,
22 and 24 hereof and this Section 14 shall survive the termination of employment
of the Executive.  In addition, all obligations of the Company to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.
 
15.           Assignment.  The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
the Executive’s death, the personal representative or legatees or distributees
of the Executive’s estate, as the case may be, shall have the right to receive
any amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
 
16.           Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.
 
17.           Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the Company and the
Executive.  Neither the waiver by either of the parties hereto of a breach of or
a default under any of the provisions of this Agreement, nor the failure of
either of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall thereafter be construed as a waiver of any subsequent breach or default of
a similar nature, or as a waiver of any such provisions, rights or privileges
hereunder.
 
18.           Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.
 
19.           Governing Law; Forum Selection. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Delaware (but not including any choice of law rule thereof that would cause the
laws of another jurisdiction to apply).  The parties agree that the state and
federal courts located in the State of Delaware shall have the exclusive
jurisdiction to resolve any disputes under this Agreement.   Accordingly, with
respect to any such dispute, each party consents to personal jurisdiction of
such courts.
 
20.           Entire Agreement. This Agreement, together with the Non-Compete
Agreement and the Restricted Stock Agreement, constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein and any
breach of any one agreement shall be considered a breach under all three
agreements.
 
21.           Counterparts. This Agreement may be executed in two counterparts,
each of which shall be an original and all of which taken together shall be
deemed to constitute one and the same instrument.
 
 
8

--------------------------------------------------------------------------------

 
EXECUTION
 
22.           Withholding. The Company may withhold from any benefit payment
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling; provided that
any withholding obligation arising in connection with the exercise of a stock
option or the transfer of stock or other property shall be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.
 
23.           Attorneys’ Fees.  The Company shall pay the Executive’s legal fees
in connection with this Agreement and any and all other agreements between the
Executive and the Company entered into in connection with the Executive’s
acceptance of employment with the Company, including without limitation the
grant of incentive equity in the Company, the execution and performance of the
Put Agreement, and all matters incidental thereto in an amount up to but not to
exceed $45,000.
 
24.           Definitions.
 
“Accrued Benefits” means (i) any amounts or benefits owing to the Executive or
to the Executive’s beneficiaries under the then applicable benefit plans of the
Company; (ii) any amounts owing to the Executive for reimbursement of expenses
properly incurred by the Executive prior to the Date of Termination and which
are reimbursable in accordance with Section 6; and (iii) any other benefits or
amounts due and owing to the Executive under the terms of any plan, program or
arrangement of the Company.


“Boston Area” means the area of the Massachusetts counties of Suffolk, Norfolk
and Middlesex.
 
“Cause” shall mean the following (i) the Executive’s conviction of, or plea of
nolo contendere to, a felony (other than in connection with a traffic violation)
under any state or federal law; (ii) the Executive’s continued and willful
failure to perform his job functions hereunder or carry out a lawful directive
from the Board that does not conflict with the provisions of this Agreement;
(iii) an act of fraud or willful and material misconduct by the Executive;
(iv) a material breach of the Non-Compete Agreement; (v) the hiring of any
person who was an employee of the Company within 180 days prior to such hiring,
other than to perform services for the benefit of the Company; or (vi) the
commission of an act involving moral turpitude which has a material adverse
effect on the reputation of the Company. Anything herein to the contrary
notwithstanding, the Executive shall not be terminated for “Cause” hereunder
unless as to clause (ii) of this paragraph, he is given 20 days to cure the
neglect or conduct that is the basis of such claim.
 
“Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company.
  
“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), 30 days after Notice of Termination, provided
that the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; (iii) if the Executive’s
employment is terminated by the Company pursuant to Section 8(a)(ii)(B) or by
the Executive pursuant to Section 8(a)(iii), the date specified in the Notice of
Termination; or (iv) if the Executive’s employment is terminated during the
Employment Period other than pursuant to Section 8(a), the date on which Notice
of Termination is given.
 
“Extended Term” shall have the meaning set forth in Section 2.
 
 
9

--------------------------------------------------------------------------------

 
EXECUTION
 
“Good Reason” means, unless agreed to in writing by Executive (i) a reduction in
the Executive’s Base Salary, other than a reduction in Base Salary agreed to by
the Executive; (ii) a material reduction in Executive’s authority,
responsibilities or duties; (iii) relocation of the principal office at which
the Executive performs his services outside the Greater Boston Area; or (iv) any
material breach of the terms of this Agreement which is not cured within thirty
(30) days after the Executive’s delivery of a written notice of such to the
Company, provided that in order for there to be Good Reason with respect to such
matters, Executive must terminate his employment with the Company within thirty
(30) days following expiration of the thirty (30) day cure period.   For the
avoidance of doubt, it shall not be Good Reason if the stockholders of the
Company do not re-elect Executive to the Company’s Board of Directors (provided
the Company complied with Section 3(b) above).
  
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.
 

 
COSI INC.
           
By:
/s/ Stephen Edwards       Name: Stephen Edwards       Title: President and CEO  
       

 
EXECUTIVE
           
By:
/s/ Robert J. Dourney       Robert J. Dourney                  

 
 
10

--------------------------------------------------------------------------------

 
EXECUTION
 


EXHIBIT A
 
General Release of Claims If Executive
Is 40 Years-Old or Older on the Date of Execution
 
Consistent with Section 9(f) of the Employment Agreement dated March [__], 2014
between me and Cosi, Inc. (the “Employment Agreement”) and in consideration for
and contingent upon my receipt of the Severance Payments set forth in Section 9
of the Employment Agreement, I, for myself, my attorneys, heirs, executors,
administrators, successors, and assigns, do hereby fully and forever release and
discharge Cosi, Inc. and its affiliated entities (any and all of which are
referred to below as the "Company"), as well as their predecessors, successors,
assigns, and their current or former directors, officers, partners, agents,
employees, attorneys, and administrators from all suits, causes of action,
and/or claims, demands or entitlements of any nature whatsoever, whether known,
unknown, or unforeseen, which I have or may have against any of them arising out
of or in connection with my employment by the Company, the Employment Agreement,
the termination of my employment with the Company, or any event, transaction, or
matter occurring or existing on or before the date of my signing of this General
Release, except that I am not releasing any claims to vested benefits under the
Employee Retirement Income Security Act, as amended (“ERISA”), any of my rights
under the Employment Agreement that expressly survive the termination of my
employment, including my rights to Severance Payments pursuant to Section 9(e)
thereof and reimbursement of business expenses pursuant to Section 6 thereof, as
applicable, my rights under the Indemnification Agreement dated as of March
[__], 2014, any other right to indemnification that I may otherwise have, any of
my rights under any other written and signed agreement between the Company and
me (other than any agreement that is superseded by the Employment Agreement)
that expressly survive the termination of my employment, or any claims arising
after the date of my signing this General Release. I agree not to file or
otherwise institute any claim, demand or lawsuit seeking damages or other relief
and not to otherwise assert any claims, demands or entitlements that are
lawfully released herein. I further hereby irrevocably and unconditionally waive
any and all rights to recover any relief or damages concerning the claims,
demands or entitlements that are lawfully released herein. I represent and
warrant that I have not previously filed or joined in any such claims, demands
or entitlements against the Company or the other persons released herein and
that I will indemnify and hold them harmless from all liabilities, claims,
demands, costs, expenses and/or attorneys’ fees incurred as a result of any such
claims, demands or lawsuits.
 
This General Release specifically includes, but is not limited to, all claims of
breach of contract, employment discrimination (including any claims coming
within the scope of Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, all as
amended, or any other applicable federal, state, or local law), claims under
ERISA, claims under the Fair Labor Standards Act, as amended (or any other
applicable federal, state or local statute relating to payment of wages
including as to amount, manner, method or frequency of payment), claims
concerning recruitment, hiring, termination, salary rate, severance pay, stock
options, wages or benefits due, sick leave, holiday pay, vacation pay, life
insurance, group medical insurance, any other fringe benefits, workers’
compensation, termination, employment status, libel, slander, defamation,
intentional or negligent misrepresentation and/or infliction of emotional
distress, together with any and all tort, contract, or other claims which might
have been asserted by me or on my behalf in any suit, charge of discrimination,
or claim against Cosi or the persons released herein; provided that nothing in
this paragraph limits the scope of the exceptions identified in the preceding
paragraph.
 
 
11

--------------------------------------------------------------------------------

 
EXECUTION
 
Notwithstanding anything hereunto the contrary, the General Release shall not
affect any of my rights to acquire equity of the Company and any agreements
related thereto including without limitation of any rights under the Restricted
Stock Agreement dated as of March [__], 2014 “Restricted Stock Agreement”), all
of which remain in full force and effect as to those rights that expressly
survive termination of my employment, including my rights with respect to Vested
Shares (as defined in the Restricted Stock Agreement) or shares that might
become Vested Shares as a result of Section 4(b)(v) of the Restricted Stock
Agreement.


I acknowledge that I have been given an opportunity of twenty-one (21) days to
consider this General Release and that I have been encouraged by Cosi to discuss
fully the terms of this General Release with legal counsel of my own choosing.
Moreover, for a period of seven (7) days following my execution of this General
Release, I shall have the right to revoke the waiver of claims arising under the
Age Discrimination in Employment Act, a federal statute that prohibits employers
from discriminating against employees who are age 40 or over. If I elect to
revoke this General Release within this seven-day period, I must inform Cosi by
delivering a written notice of revocation to Cosi, Inc., 1751 Lake Cook Road,
Suite 600, Deerfield, Illinois 60015, Attn:  General Counsel, email:
vbaue@getcosi.com, facsimile: (847) 580-4964, or the email address or facsimile
number of any successor thereof), no later than 11:59 p.m. on the seventh
calendar day after I sign this General Release. I understand that, if I elect to
exercise this revocation right, this General Release shall be voided in its
entirety at the election of the Company and the Company shall be relieved of all
obligations to make the Severance Payments described in Section 9 of the
Employment Agreement. I may, if I wish, elect to sign this General Release prior
to the expiration of the 21-day consideration period, and I agree that if I
elect to do so, my election is made freely and voluntarily and after having an
opportunity to consult counsel.
 

             
AGREED:
                               
Date
         






 
 
12